
QuickLinks -- Click here to rapidly navigate through this document


AWARD AGREEMENT
under the
Louisiana-Pacific Corporation
1997 Incentive Stock Award Plan

INCENTIVE SHARES


Corporation:   Louisiana-Pacific Corporation
805 SW Broadway
Suite 700
Portland, Oregon 97205-3303       Participant:        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Grant Date:   January 25, 2002 Award:   Incentive Shares       Incentive
Shares:               Shares of Corporation's Common Stock       Service Period:
  The five-year period ending on the fifth anniversary of the Grant Date.

        Subject to the terms and conditions of the Louisiana-Pacific Corporation
1997 Incentive Stock Award Plan, as amended, (the "Plan") and this Agreement,
effective as of the Grant Date, Corporation grants to Participant the right to
receive the number of Incentive Shares specified above.

        The provisions of Appendix A attached to this Agreement are incorporated
by reference as part of this Agreement.

              LOUISIANA-PACIFIC CORPORATION                         By          
 

--------------------------------------------------------------------------------

Vice President                        

--------------------------------------------------------------------------------

Participant

--------------------------------------------------------------------------------




APPENDIX A
To
Award Agreement for Incentive Shares


        This Award Agreement evidences the grant of an Award for Incentive
Shares to Participant under the Plan.

        Capitalized terms are defined in Section 9 of this Appendix A.

1.    Incentive Shares; Adjustment

        In the event of a declaration of a stock dividend or a stock split
(whether effected as a dividend or otherwise) by Corporation where the record
date for such dividend or stock split is after the Grant Date, the number of
Incentive Shares automatically will be adjusted proportionately to reflect the
effect of such dividend or stock split. The number of Incentive Shares will not
be adjusted to reflect cash dividends paid with respect to Corporation's common
stock during the Service Period.

2.    Terms of Award

        This Award is subject to all the provisions of the Plan and to the
following terms and conditions:

        2.1    Incentive Shares.    If Participant remains an Employee through
the end of the Service Period, Participant will become entitled to receive the
Incentive Shares. In the event Participant terminates Employment before the end
of the Service Period, Participant will be entitled to receive the number of
Incentive Shares, if any, described in Section 2.3 Any portion of this Award
that does not become Vested pursuant to this Agreement will be canceled and
Participant will not receive any Shares or other payment with respect to such
non-Vested portion of the Award.

        2.2    Settlement of Award.    

        2.2.1    General.    Except as provided in Section 2.2.2, this Award
will be settled on a settlement date selected by the Committee as soon as
practicable after the end of the Service Period by the delivery to Participant
of an unrestricted certificate for the Incentive Shares.

        2.2.2    Early Settlement.    In the event Participant (or Participant's
representative) becomes entitled to receive Incentive Shares pursuant to
Section 2.3.2 (on account of death or Disability), Section 2.3.3 (on account of
a Change in Control) or 2.3.4 (on account of Share Price Vesting), this Award
will be settled on a settlement date selected by the Committee as soon as
practical after the Termination Date, Change in Control Date, or Share Price
Vesting date, respectively, by the delivery to Participant of an unrestricted
certificate for the number of Incentive Shares determined pursuant to those
Sections.

        2.3    Employment Requirement; Accelerated Vesting.    

        2.3.1    General.    Except as otherwise expressly provided in Sections
2.3.2, 2.3.3 and 2.3.4, if Participant ceases to be an Employee for any reason
prior to the end of the Service Period, this Award will be canceled and
Participant will not receive any Shares or other payment with respect to this
Award.

        2.3.2    Death or Disability.    In the event Participant dies or
terminates Employment by reason of Disability prior to the end of the Service
Period, Participant or Participant's representative will be entitled to receive
100 percent of the number of Incentive Shares.

        2.3.3    Change in Control.    Upon the occurrence of a Change in
Control Date prior to the end of the Service Period, Participant will be
entitled to receive 100 percent of the Incentive Shares.

1

--------------------------------------------------------------------------------




        2.3.4    Share Price Vesting.    If Participant remains an Employee on
any anniversary date of the Grant Date prior to the end of the Service Period
and, during the 12-month period immediately preceding such anniversary date
Corporation's common stock has traded on the New York Stock Exchange at or above
a price of $18.00 per share (as appropriately adjusted for any stock dividends
or stock splits after the Grant Date), Participant will become Vested in and
entitled to receive 50 percent of the number of Incentive Shares; provided,
further, that if on any such anniversary date Corporation's common stock has so
traded in the immediately preceding 12-month period at or above a price of
$22.00, Participant will become Vested in and entitled to 100 percent of the
number of Incentive Shares not otherwise Vested.

        2.4    Reimbursement.    If or to the extent the accelerated delivery of
Incentive Shares in connection with a Change in Control pursuant to
Section 2.3.3 results in an "excess parachute payment" within the meaning of
Section 280G of the Code, Corporation will reimburse Participant, on an
after-tax basis, for (i) any excise tax imposed by Section 4999(a) of the Code
that is directly attributable to such accelerated delivery, and (2) any income
taxes and excise taxes imposed on any reimbursement pursuant to this
Section 2.4. For purposes of computing any after-tax reimbursement, Participant
will be deemed to pay federal, state, and local income taxes (for the state and
locality of Participant's residence) at the highest effective combined marginal
rates (giving effect to the deductibility of state and local taxes) for the tax
year in which the reimbursement payment is made. No reimbursement will be due
pursuant to this Section 2.4 if, or to the extent, Participant is entitled to
payment or reimbursement for the same amounts under any other agreement with
Corporation.

        2.5    Other Documents.    Participant will be required to furnish
Corporation such other documents or representations as Corporation may require
to assure compliance with applicable laws and regulations as a condition of
Corporation's obligation to issue any Incentive Shares.

        2.6    Transferability.    This Award is not transferable other than by
will or the laws of descent and distribution. No assignment or transfer of the
Award in violation of the foregoing restriction, whether voluntary, involuntary
or by operation of law or otherwise, except by will or the laws of descent and
distribution, will vest in the assignee or transferee any interest or right
whatsoever, but immediately upon any attempt to assign or transfer the Award,
the Award will terminate and be of no force or effect. Whenever the word
"Participant" is used in any provision of this Agreement under circumstances
where the provision should logically be construed to apply to the executor,
administrator, or the person or persons to whom this Award may be transferred by
will or by the laws of descent and distribution, it will be deemed to include
such person or persons.

3.    Rights as Stockholder

        Prior to the issuance of a certificate for Incentive Shares in
settlement of this Award, Participant will have no rights as a stockholder of
Corporation with respect to this Award or the Incentive Shares.

4.    Withholding Taxes

        Corporation will have the right to require Participant to remit to
Corporation, or to withhold from other amounts payable to Participant, as
compensation or otherwise, or from Incentive Shares to be delivered to
Participant in settlement of this Award, an amount sufficient to satisfy all
federal, state and local withholding tax requirements with respect to the Award
or the Incentive Shares. Participant may, by written notice to Committee which
complies with any applicable timing restrictions imposed pursuant to Rule 16b-3
under the Exchange Act, elect to have withholding taxes satisfied by withholding
Shares. To the extent required by Rule 16b-3, such election will be subject to
approval by the Committee.

2

--------------------------------------------------------------------------------


5.    Conditions Precedent

        The Award of Incentive Shares granted pursuant to this Agreement is
expressly subject to the approval of the Plan, as amended, by Corporation's
stockholders at Corporation's 2002 annual meeting of stockholders.

        Corporation will use its best efforts to obtain approval of the Plan and
this Award by any state or federal agency or authority that Corporation
determines has jurisdiction. If Corporation determines that any required
approval cannot be obtained, this Award will terminate on notice to Participant
to that effect. Without limiting the foregoing, Corporation will not be required
to issue any certificates for Incentive Shares, or any portion thereof, until
Corporation has taken all action required to comply with all applicable federal
and state securities laws.

6.    Successorship

        Subject to restrictions on transferability set forth in Section 2.6,
this Agreement will be binding upon and benefit the parties, their successors
and assigns.

7.    Notices

        Any notices under this Agreement must be in writing and will be
effective when actually delivered personally or, if mailed, when deposited as
registered or certified mail directed to the address of Corporation's records or
to such other address as a party may certify by notice to the other party.

8.    Arbitration

        Any dispute or claim that arises out of or that relates to this
Agreement or to the interpretation, breach, or enforcement of this Agreement,
shall be resolved by mandatory arbitration in accordance with the then effective
arbitration rules of Arbitration Service of Portland, Inc., and any judgment
upon the award rendered pursuant to such arbitration may be entered in any court
having jurisdiction thereof.

9.    Defined Terms

        When used in this Agreement, the following terms have the meaning
specified below:

        Acquiring Person means any person or related person or related persons
which constitute a "group" for purposes of Section 13(d) and Rule 13d-5 under
the Securities Exchange Act of 1934 (the "Exchange Act"), as such Section and
Rule are in effect as of the Grant Date; provided, however, that the term
Acquiring Person shall not include (a) Corporation or any of its Subsidiaries,
(b) any employee benefit plan or related trust of Corporation or any of its
Subsidiaries, (c) any entity holding voting capital stock of Corporation for or
pursuant to the terms of any such employee benefit plan, or (d) any person or
group solely because such person or group has voting power with respect to
capital stock of Corporation arising from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to the Exchange
Act.

        Change in Control of Corporation means:

        (a)  The acquisition by any Acquiring Person of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more
of the combined voting power of the then outstanding Voting Securities;
provided, however, that for purposes of this paragraph (a) the following
acquisitions will not constitute a Change in Control: (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by

3

--------------------------------------------------------------------------------

Corporation, or (iv) any acquisition by any corporation pursuant to a
transaction that complies with clauses (i), (ii), and (iii) of paragraph (c) of
this definition of Change in Control; or

        (b)  During any period of 12 consecutive calendar months, individuals
who at the beginning of such period constitute the Board (the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director during the period whose
election, or nomination for election, by Corporation's stockholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board will be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

        (c)  Consummation of a reorganization, merger, or consolidation or sale
or other disposition of all or substantially all of the assets of Corporation (a
"Business Combination") in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities outstanding immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50 percent of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Corporation
or all or substantially all of Corporation's assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Voting
Securities, (ii) no Person (excluding any employee benefit plan, or related
trust, of Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

        (d)  Approval by the stockholders of Corporation of any plan or proposal
for the liquidation or dissolution of Corporation.

        Change in Control Date means the first date following the Grant Date on
which a Change in Control has occurred.

        Disability means the condition of being permanently unable to perform
Participant's duties for an Employer by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least
12 months.

        Employee and Employment both refer to service by Participant as a
full-time or part-time employee of an Employer, and include periods of illness
or other leaves of absence authorized by an Employer. A transfer of
Participant's Employment from one Employer to another will not be treated as a
termination of Employment.

        Employer means Corporation or a Subsidiary of Corporation.

        Incentive Shares means the number of Shares issuable to Participant
pursuant to this Award as specified on the cover sheet to this Award Agreement.

4

--------------------------------------------------------------------------------


        Service Period means the period specified on the cover page to this
Award Agreement during which Participant is required to continue to provide
services as a condition to the issuance of the Incentive Shares.

        Share Price Vesting Date means the anniversary date upon which a
Participant becomes entitled to receive Incentive Shares under Section 2.3.4 of
this Appendix A.

        Termination Date means the date Participant ceases to be an Employee.

        Vest or Vesting means, with respect to this Award, the time when
Participant becomes entitle to have the Incentive Shares issued in Participant's
name, which will be at the completion of the Service Period or upon the
occurrence of one of the acceleration events described in Section 2.3 of this
Appendix A.

        Voting Securities means Corporation's issued and outstanding securities
ordinarily having the right to vote at elections of directors.

        Capitalized terms not otherwise defined in this Agreement have the
meanings given them in the Plan.

5

--------------------------------------------------------------------------------




QuickLinks


AWARD AGREEMENT under the Louisiana-Pacific Corporation 1997 Incentive Stock
Award Plan INCENTIVE SHARES
APPENDIX A To Award Agreement for Incentive Shares
